Citation Nr: 1106276	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

 1.  Whether there is clear and unmistakable error (CUE) in an 
August 17, 1976 rating decision denying service connection for 
visual problems.
  
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for headaches, to 
include migraines and cervicogenic headaches.

3.  Entitlement to service connection for headaches, to include 
migraines and cervicogenic headaches.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney 
at Law




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to October 
1958. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The medical and procedural facts in this case are complicated and 
warrant explanation.

In February 1975, the Veteran filed claims for service connection 
for "failing eyesight" and migraine headaches.  He claimed that 
his duties as a radar operator had caused "eye difficulties."  
In August 1976, the RO denied service connection for visual 
problems and headaches.  In correspondence dated November 1976, 
the Veteran claimed that his eye condition had been aggravated by 
an in-service motor vehicle accident.  The Veteran perfected the 
visual problems claim only by filing a substantive appeal in 
November 1976.  In March 1977, the Board denied service 
connection for an eye disability. 

In an April 2001 correspondence, the Veteran requested that the 
RO search for his missing service treatment records (STRs).  He 
stated that "this is where [t]he evidence will be found to 
service connect my eye problems."  

In a March 2002 correspondence, the Veteran stated that the 
"first evaluation" was incorrect because the VA did not have 
certain records at the time.  From a review of the claim file, it 
appears that the Veteran is referring to October 1957 hospital 
treatment records from Weisbaden, Germany; hospital treatment 
records from McGuire Air Force Base, Edwards Air Force Base, and 
Corona Naval Hospital; and VA treatment records from the 1970's.

In two separate letters dated June 2002, the Veteran stated that 
high frequency rays that he was exposed to during service had 
caused "numerous medical problems."  The Veteran questioned why 
the VA had been unable to obtain his STRs, which were supposedly 
fire-related, but had been able to obtain hospital treatment 
records (which are, in fact, maintained separately from the 
Veteran's file) from his 1958 eye surgery.  In a letter dated 
August 2002, the RO asked the Veteran to specify the numerous 
medical problems that he was claiming.  The Veteran did not 
respond.  In a January 2003 administrative decision, the RO 
denied the claim.  In correspondence dated February 2003, the 
Veteran stated that he had not received the August 2002 letter.  
In July 2003, the RO (1) declined to reopen a claim for service 
connection for partial loss of visual field, esotropia, and 
detached retina with headaches, and (2) denied service connection 
for a cerebral tumor.  The Veteran filed a timely notice of 
disagreement, but did not perfect the claims.  

In correspondence received in January 2008, the Veteran's 
attorney stated that "the older ratings failed to identify 
obvious SMRs with a history of the headaches claimed IN SERVICE.  
The claim is for SERVICE CONNECTION from February 12, 1975."  
(Emphasis in original).  Attached to the attorney's letter is a 
Form 21-4138 dated December 2007, in which the Veteran claims 
that the RO and the Board had "overlooked obvious references" 
to headaches in the STRs and/or the claim file.  He referenced a 
November 1975 administrative decision, which determined that the 
October 1975 motor vehicle accident had occurred in the line of 
duty.  Inexplicably, the RO construed this correspondence as a 
request to reopen a claim for service connection for partial loss 
of visual field, esotropia, and detached retina with headaches.  
The RO denied the claim in July 2008.

The March 2010 Form 9 contains the following statement:  "Case 
is characterized as Clear and Unmistakable Error in Form 21-4138, 
submitted on or about December 31, 2007."

Additional evidence was received after the issuance of the 
supplemental statement of the case in March 2010, without a 
waiver of review by the RO.  As the additional evidence is 
duplicative of evidence already of record, a referral of the 
additional evidence to the RO for initial consideration is not 
warranted.  38 C.F.R. § 20.1304(c).

The issues have been recharacterized to more accurately reflect 
the procedural history, the medical evidence, and the Veteran's 
claims.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The reopened issue of service connection for headaches, to 
include migraines and cervicogenic headaches, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.

(The Veteran's claim of clear and unmistakable error (CUE) in a 
March 1977 Board decision denying service connection for an eye 
disability will be addressed in a separate rating decision under 
a different docket number.)


FINDINGS OF FACT

1.  In an August 1976 rating decision, the RO denied service 
connection for visual problems and headaches.  The Veteran 
initiated an appeal of the headaches claim, but did not perfect 
that appeal; the August 1976 decision is now final with respect 
to the headaches claim.

2.  In a March 1977 decision, the Board denied service connection 
for an eye disability.  

3.  The August 1976 rating decision denying service connection 
for visual problems was subsumed by the March 1977 Board 
decision.

4.  In a July 2003 rating decision, the RO denied service 
connection for headaches.  The Veteran initiated an appeal of the 
claim, but did not perfect that appeal; the July 2003 decision is 
now final.

5.  Evidence received since the last final July 2003 rating 
decision is not cumulative and raises a reasonable possibility of 
substantiating the headaches claim.


CONCLUSIONS OF LAW

1.  The August 1976 RO decision denying service connection for 
visual problems  has been subsumed by the Board's March 1977 
denial, and the 1976 rating decision cannot now be challenged 
based on CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.105, 20.1104 (2010).

2.  New and material evidence has been received since the July 
2003 RO decision and the claim of entitlement to service 
connection for headaches, to include migraines and cervicogenic 
headaches, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

An allegation of CUE does not represent a "claim," but a 
collateral attack on a final decision.  The provisions of VCAA, 
and its implementing regulations, are not, therefore, applicable 
to the adjudication of the issue of CUE in a prior final 
decision.

The service connection claim for headaches based on new and 
material evidence has been considered with respect to VA's duty 
to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the Board's finding that new and material evidence 
has been secured to reopen this claim, no conceivable prejudice 
to the Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and assistance 
required by law and regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

II.  CUE Claim 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE, as provided in 
38 C.F.R. § 3.105 of this part. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a).

In a decision dated August 17, 1976, the RO denied service 
connection for visual problems.  The Veteran was notified of the 
RO's decision in an August 28, 1976 letter and appealed that 
decision.  The Board denied service connection for an eye 
disability in a March 1977 decision.  Accordingly, the August 
1976 rating decision became subsumed in the March 1977 Board 
decision.  See 38 C.F.R. § 20.1104; see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993) (prior RO decisions which are 
affirmed by the Board are subsumed by the final appellate 
decision). 

III.  New and Material Evidence 

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the RO's 
action regarding this issue.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

The Veteran seeks to reopen his service connection claim for 
headaches, which was originally denied by the RO in August 1976. 

In July 2003, the RO denied the request to reopen the headaches 
claim because it determined that VA treatment records did not 
relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  The Veteran did not file a notice of 
disagreement and the July 2003 rating decision became final.  

The evidence considered at the time of the last final RO decision 
in July 2003 included VA treatment records from June 2001 through 
May 2003.  A June 2001 CT scan of the Veteran's head showed that 
there had been a craniotomy in the parietal region on the left 
with encephalomalacia immediately beneath the craniotomy.  In May 
2002, he was treated for headaches.  He was diagnosed with 
migraines in September 2002.

The Veteran filed a claim to reopen entitlement to service 
connection for headaches in January 2008.

Evidence considered since the July 2003 rating decision consists 
of statements submitted by the Veteran and his attorney, as well 
as VA treatment records.  In October 1977, the Veteran was 
treated for right-sided headaches.  In January 2008, he was 
diagnosed with cervicogenic headaches.  A March 2008 neurological 
consultation contains a diagnosis of headaches "most likely 
secondary to degenerative joint disease," while a May 2008 
treatment record contains a diagnosis of headaches "most likely 
secondary degenerative joint disease of the neck."  A March 2010 
neurological treatment record contains a diagnosis of 
degenerative joint disease of the cervical spine; the clinician 
wrote "this may have been contributed by the accident that he 
had many years ago."

The evidence received since the last final RO decision is new, as 
the VA treatment records either were not of record or were not 
considered at the time of the prior determination in July 2003; 
it is also material in that it tends to substantiate the claim 
for service connection.  Specifically, there is a diagnosis of 
migraines and cervicogenic headaches, which have been linked to 
the in-service motor vehicle accident.  Reopening of the service 
connection claim for headaches is warranted.  38 U.S.C.A. § 5108.


ORDER

The claim of CUE in the August 1976 rating decision is dismissed.

New and material evidence has been received and the claim for 
service connection for headaches, to include migraines and 
cervicogenic headaches, is reopened; the appeal is granted to 
this extent only.


REMAND

The Veteran seeks service connection for headaches.  
Specifically, he contends that the headaches are related to an 
October 1957 in-service motor vehicle accident.   The claim file 
contains a line of duty finding with respect to the accident.

The Veteran filed his original claim for service connection for 
headaches in February 1975.  Service treatment records (STRs) are 
fire-related.  However, the claim file does contain hospital 
treatment records from the Veteran's October 1958 eye and nose 
surgeries.  There are no complaints of, diagnosis of, or 
treatment for headaches of any kind in those records.

April 1975 VA examinations show that the Veteran reported being 
hit in the right eye area by a golf club when he was seven years 
old, after which his right eye turned in.  One of the examiners 
wrote that the Veteran "was told this headache was a consequence 
of his eye problems."  The examiner determined that "these are 
not true migraine headaches, but are associated with his problems 
subsequent to an automobile accident."
 
A December 1977 VA in-patient treatment record shows that the 
Veteran complained of right-sided headaches of three years' 
duration.

An April 1978 VA neurological examination shows that the Veteran 
reported childhood head trauma that resulted in a left-sided 
subdural hematoma that was surgically removed in 1957, as well as 
an in-service motor vehicle accident after which he was 
unconscious for several hours.  The examiner noted that the 
Veteran's headaches were "helped somewhat" by medication and a 
cervical collar.

Current VA medical evidence shows on computed tomography (CT) 
examination in June 2001 that there had been craniotomy in the 
parietal region on the left with encephalomalacia immediately 
beneath the craniotomy.

Based on the Veteran's history of a significant head injury in 
service (which resulted in a loss of consciousness), the 
subjective complaints of headaches since service, current 
findings on CT examination, current diagnoses of migraines and 
cervicogenic headaches, and a VA opinion linking the Veteran's 
headaches to the October 1957 motor vehicle accident, a medical 
opinion is necessary to resolve this claim.

In addition, there are treatment records that must be obtained.  
The Veteran's February 1975 Form 21-526 states that he was 
treated for a migraine at Edwards Air Force Base Hospital in 
1956.  In correspondence dated November 1976, the Veteran stated 
that he was treated at McGuire Air Force Base shortly after the 
October 1957 accident, and at Frankfurt Army Hospital in November 
1957.

There are also outstanding VA treatment records.  During a 
December 1975 VA examination, the Veteran reported that he had 
been treated at the Denver VAMC from June to September 1975.  A 
March 2010 VA treatment record refers to a recent MRI of the 
Veteran's brain.  Furthermore, April 2008 correspondence from the 
Veteran's attorney refers to a scheduled May 2008 CT scan and 
neurology appointment; these records are not in the claim file.  
All VA records are constructively of record.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA 
treatment records should be obtained and associated with the 
claim file.

Finally, a review of the claim file establishes that the Veteran 
was receiving  disability benefits from the Social Security 
Administration (SSA) in December 1977.  An April 1982 letter from 
the SSA states that the Veteran's benefits had been terminated.  
Those records are not of record.  The duty to assist extends to 
obtaining SSA records where they are relevant to the issue under 
consideration.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Take the necessary steps to obtain any 
hospital treatment records from Edwards 
Air Force Base Hospital from January to 
December 1956; from McGuire Air Force 
Base Hospital from October to November 
1957; and from Frankfurt Army Hospital 
from November 1957.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.   

2.	Obtain outstanding VA treatment records 
from the Denver VAMC from June to 
September 1975, and from the Amarillo, 
Texas VA Healthcare System from January 
2008 to March 2010.

3.	Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim and any subsequent 
termination or reinstatement of that 
claim.

4.	After the completion of #1-3, obtain an 
opinion from an appropriately qualified 
physician as to whether the Veteran's 
current headache disability is  related 
to the October 1957 in-service motor 
vehicle accident.  

The physician should determine whether 
any of the diagnoses found on MRI and 
CT examination and/or the subjective 
complaints of headaches since service 
are at least as likely as not (50 
percent chance or greater) related to 
the Veteran's in-service motor vehicle 
accident.

The claim file must be reviewed in 
entirety, including all relevant 
history of the Veteran dating back to 
his childhood head injury, the April 
1975 VA examination where the examiner 
determined that what the Veteran 
complained of were "not true migraine 
headaches, but are associated with his 
problems subsequent to an automobile 
accident"; and the June 2001 CT scan.

If the examiner concludes that the 
headaches are not related to service, 
the examiner is to opine as to their 
likely etiology.

A full and complete rationale for all 
opinions is required.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

5.	Review the claim file to ensure that the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
attorney an appropriate period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the Veteran 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


